Mr. Justice Scott delivered the opinion of the court: The county tax objected to was levied for the.“general fund.” Section 121 of chapter 120, Hurd’s Revised Statutes, provides that when, as in this instance, the county board levies a tax for several purposes the amount for each purpose shall be stated separately. “This requirement gives the tax-payer an opportunity to know for what purpose taxes are being levied and collected, and gives him an opportunity, if necessary, to prevent unjust levy and assessment. Taxes raised for county purposes include many different things, and these various amounts and purposes can be ascertained by the county board the same as they are ascertained by other taxing bodies.” (Chicago, Burlington and Quincy Railroad Co. v. People, 213 Ill. 458; People v. Cincinnati, Indianapolis and Western Railway Co. 224 id. 523; Cincinnati, Indianapolis and Western Railway Co. v. People, 213 id. 197.) To specify a tax as being for the “general fund” does not enable the tax-payer to ascertain for what purpose the tax is being levied and collected, and gives the taxing body an opportunity to impose a tax which may later be expended for an illegal purpose. The town tax of the town of Robinson objected to was levied “for payment of contingent expenses incurred for the use and benefit of the town.” As has been stated in reference to the county tax, this was not such a designation of the purpose for which the tax was levied as would enable the tax-payer to determine whether that purpose was legal or illegal, and for this reason the levy of the town tax was, as to that item, invalid. People v. Chicago and Alton Railroad Co. 194 Ill. 51; Cincinnati, Indianapolis and Western Railway Co. v. People, supra. The judgment of the county court will be reversed and the cause will be remanded to that court, with directions to enter an order sustaining the objections and refusing judgment for the sale of the property of appellant. Reversed and remanded, with directions.